Citation Nr: 9919539	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran filed a Notice of Disagreement 
to that decision in April 1998 and was issued a Statement of 
the Case that same month.  The veteran then perfected his 
appeal by filing his substantive appeal in July 1998.


FINDINGS OF FACT

1. The veteran's service connected left knee status post 
meniscectomy is 
manifested by pain upon weight bearing, a mild limp, and 
motion inhibited by pain.

2. The veteran's left knee disability is also manifested by 
arthritic changes.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
under Diagnostic Code 5257 have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, Diagnostic 
Code 5257 (1998).

2. A separate 10 percent evaluation is warranted for the 
veteran's left knee disability on the basis of arthritic 
changes with painful motion. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Once a veteran has presented a 
well-grounded claim, VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  Therefore, no further assistance to the 
veteran with the development of the evidence is required.

A December 1973 rating decision granted service connection 
for a left knee disorder.  In November 1997, the veteran 
requested consideration for an increased rating, as his left 
knee disorder was rated at 10 percent disabling at that time.  
A February 1998 rating decision continued the 10 percent 
evaluation and the veteran appealed that determination.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The veteran's service connected left knee disability is 
currently assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to this provision, 
evaluation is based on the extent of impairment due to 
recurrent subluxation or lateral instability.  A 10 percent 
evaluation is warranted for slight impairment, 20 percent for 
moderate, and 30 percent for a severe impairment.

A review of the medical evidence shows that the veteran has 
received outpatient 
care at VA facilities and that he has undergone several VA 
examinations in conjunction with this claim.  Outpatient 
records from April 1997 to January 1998, reveal that the 
veteran complained repeatedly of left knee pain.  In April 
1997, he was diagnosed with degenerative joint disease of the 
left knee.  He complained of left knee pain in October 1997 
and December 1997.  In January 1998 he underwent a complete 
physical where he was diagnosed with degenerative joint 
disease of the ankle and knees and slight effusion of the 
left knee was noted.  X-rays at that time revealed that the 
medial left knee joint space was mildly narrowed, probably 
from the meniscectomy.  Mild patellofemoral degeneration was 
noted with no acute osseous abnormality.

The veteran underwent a VA examination in November 1998.  
This examination revealed that the veteran's left knee had a 
normal range of motion and that it was tender with no 
swelling.  The veteran had a mild limp and short stance of 
the left.  The examiner also noted that the veteran's pain 
was a limiting component but that it was not central to 
limiting his activities, either vocational or ADL.  In a 
January 1999 addendum to that examination, the examiner 
specified that there was no pain in the left knee, except on 
weight bearing.  That, of course, had nothing to do with 
joint range.  He noted that the x-rays showed a narrowing of 
the medial joint compartment, indicative of mild degenerative 
joint disease.

In January 1998, the veteran complained of stiffness and 
soreness of his left knee.  Upon examination, the veteran had 
a 7-centimeter well-healed, nontender scar in the anterior 
medial aspect of his left knee.  There was a normal range of 
motion to both knees.  However, he definitely had a positive 
bulge sign in the left knee, which would indicate an effusion 
of 10 millimeters.  He also had 1+ flexibility or instability 
in the left medial collateral ligament.  There was normal 
muscle bulk in both thighs.  The veteran was diagnosed with 
status post meniscectomy, with continuing synovitis of the 
left knee.

The evidence reveals that the veteran suffers a slight 
impairment, pursuant to Diagnostic Code 5257, due to his left 
knee disorder.  While the VA examiner in January 1998 noted 
instability in the left medial collateral ligament, he did 
not characterize the impairment as moderate.  Moreover, in 
November 1998, a VA examiner described the veteran with a 
mild limp and x-rays revealed mild degenerative changes.  In 
light of the foregoing, the 10 percent rating continues to 
most accurately describe the veteran's left knee impairment.

The veteran's representative has requested the Board to 
consider a separate disability rating based on limitation of 
motion due to arthritis. The Board notes that the VA General 
Counsel has issued two precedent opinions regarding this 
issue.  VAOPGCPREC 23-97, 9-98.  These opinions allow that a 
separate rating may be assigned where knee instability is 
complicated by limititation of motion due to arthritis.  
General Counsel opinion 9-98 states that "even if the 
claimant technically has a full range of motion but the 
motion is inhibited by pain, a compensable rating for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
would be available.  The Board is bound by the precedent 
opinion of the General Counsel. 38 U.S.C.A. § 7104(c) (West 
1991).  Similarly, in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991), the Court of Appeals for Veterans Claims 
held that, when read together, Diagnostic Code "5003 and 
Section 4.59 thus state that painful motion of a major joint 
or groups caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint...even though there is no actual limitation of motion."  
Therefore, as the evidence reveals that the veteran's motion 
is, in fact, inhibited by pain and that arthritis and 
degenerative changes are established by x-ray, it is the 
decision of the Board that a separate 10 percent rating for 
the arthritis and pain of the left knee is in order.

Further, while there is some indication of some tenderness 
associated with the knee disability, there is no indication 
that this tenderness has produced any additional functional 
impairment which would warrant a higher evaluation because 
motion of the knee has consistently been reported well beyond 
the range contemplated for a 10 percent evaluation.  
Therefore, the Board finds no basis for a higher evaluation 
under the applicable Diagnostic Codes and no basis for a 
higher evaluation due to painful motion or functional loss 
due to pain.  See 38 C.F.R. §§ 4.40, 4.45 (1997); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
injury.  Neither the VA examiner nor the outpatient 
physicians have given an opinion as to the employability of 
the veteran.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

The evidence is against an evaluation in excess of 10 percent 
for the veteran's left knee disability on the basis of 
instability.

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate 10 percent evaluation for the 
veteran's left knee disability is granted on the basis of 
arthritic changes with range of motion inhibited by pain.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

